EXHIBIT 10.2

INFOSONICS CORPORATION
2006 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

InfoSonics Corporation (the “Company”) hereby grants to Participant an Option
(the “Option”) to purchase shares of the Company’s Common Stock. The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this “Grant Notice”) and in the Stock Option Agreement and the Company’s
2006 Equity Incentive Plan (the “Plan”), which are attached to and incorporated
into this Grant Notice in their entirety.

Participant:

 

 

Grant Date:

 

 

Vesting Commencement Date:

 

 

Number of Shares Subject to Option:

 

 

Exercise Price (per Share):

 

 

Option Expiration Date:

 

 

 

  (subject to earlier termination in accordance with the terms of the Plan and
  the Stock Option Agreement)

Type of Option:

o Incentive Stock Option*

  o Nonqualified Stock Option

Vesting and Exercisability Schedule:

 

 

 

Additional Terms/Acknowledgement:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement and the Plan. Participant further acknowledges that, as of the Grant
Date, such documents set forth the entire understanding between Participant and
the Company regarding the Option and supersede all prior oral and written
agreements on the subject. Participant also acknowledges receipt of the Plan
Summary which describes the Plan.

INFOSONICS CORPORATION

 

PARTICIPANT

 

 

 

 

 

 

 

 

By:

 

 

 

 

Signature

 

Its:

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Attachments:

 

Address:

 

 

1.

 

Stock Option Agreement

 

 

 

 

2.

 

2006 Equity Incentive Plan

 

Taxpayer ID:

 

 

3.

 

Plan Summary

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* See Sections 3 and 4 of the Stock Option Agreement.


--------------------------------------------------------------------------------




INFOSONICS CORPORATION
2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement (this “Agreement”), InfoSonics Corporation has granted you an
Option under its 2006 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice (the
“Shares”) at the exercise price indicated in your Grant Notice. Capitalized
terms not defined in this Agreement but defined in the Plan have the same
definitions as in the Plan.

The details of the Option are as follows:

1.    Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.

2.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3.    Incentive Stock Option Qualification. If so designated in your Grant
Notice, all or a portion of the Option is intended to qualify as an Incentive
Stock Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.

If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options. A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.

4.    Notice of Disqualifying Disposition. To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years

 

1


--------------------------------------------------------------------------------




 

after the Grant Date and one year after the date of exercise. You may be subject
to the alternative minimum tax at the time of exercise. You should obtain tax
advice when exercising the Option and prior to the disposition of the Shares. By
accepting the Option, you agree to promptly notify the Company if you dispose of
any of the Shares within one year from the date you exercise all or part of the
Option or within two years from the Grant Date.

5.    Method of Exercise. You may exercise the Option by giving written notice
to the Company, in form and substance satisfactory to the Company, which will
state your election to exercise the Option and the number of Shares for which
you are exercising the Option. The written notice must be accompanied by full
payment of the exercise price for the number of Shares you are purchasing. You
may make this payment in any combination of the following:  (a) by cash; (b) by
check acceptable to the Company; (c) if permitted by the Plan Administrator, by
using shares of Common Stock you have owned for at least six months; (d) if the
Common Stock is registered under the Exchange Act and to the extent permitted by
law, by instructing a broker to deliver to the Company the total payment
required, all in accordance with the regulations of the Federal Reserve Board;
or (e) by any other method permitted by the Plan Administrator.

6.    Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company or a Related Company for any reason (“Termination of Service”).
You may exercise the vested portion of the Option as follows:

(a)           General Rule. You must exercise the vested portion of the Option
on or before the earlier of (i) three months after your Termination of Service
and (ii) the Option Expiration Date;

(b)           Death. If your employment or service relationship terminates due
to your death, the vested portion of the Option must be exercised on or before
the earlier of (i) one year after your Termination of Service and (ii) the
Option Expiration Date. If you die after your Termination of Service but while
the Option is still exercisable, the vested portion of the Option may be
exercised until the earlier of (x) one year after the date of death and (y) the
Option Expiration Date; and

(c)           Cause. The vested portion of the Option will automatically expire
at the time the Company first notifies you of your Termination of Service for
Cause, unless the Plan Administrator determines otherwise. If your employment or
service relationship is suspended pending an investigation of whether you will
be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Plan Administrator.

It is your responsibility to be aware of the date the Option terminates.

 

2


--------------------------------------------------------------------------------




 

7.    Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution or pursuant to a domestic relations order. The Plan
provides for exercise of the Option by a beneficiary designated on a
Company-approved form or the personal representative of your estate.
Notwithstanding the foregoing, the Option may be transferred to Permitted
Transferees (as defined below) of the Optionee, and for purposes of this
Agreement, a Permitted Transferee of the Optionee shall be deemed to be the
Optionee. A “Permitted Transferee” means the Optionee’s immediate family, trusts
solely for the benefit of such family members and partnerships in which such
family members and/or trusts are the only partners. For this purpose, immediate
family of a person means the person’s spouse, parents, children, stepchildren
and grandchildren and the spouses of such parents, children, stepchildren and
grandchildren. In addition, to the extent permitted by Section 422 of the
Internal Revenue Code of 1986, the Plan Administrator, in its sole discretion,
may permit you to otherwise assign or transfer the Option, subject to such terms
and conditions specified by the Plan Administrator.

8.    Withholding Taxes. As a condition to the exercise of any portion of the
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

9.    Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.

10.  No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (or one year in the case of death) of your Termination of Service
or if any portion of the Option is cancelled or expires unexercised. The loss of
existing or potential profit in Awards will not constitute an element of damages
in the event of your Termination of Service for any reason, even if the
termination is in violation of an obligation of the Company or a Related Company
to you.

11.  Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

12.  Section 409A Compliance. Notwithstanding anything in this Agreement or the
Plan to the contrary, the Company may adopt such amendments to this Agreement
and adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect) or take other actions that the Company
determines are necessary or appropriate to exempt the Award from Section 409A of
the Code or to comply with Section 409A of the Code.

 

 

3


--------------------------------------------------------------------------------